A judgment having passed against the Deft, and Pit. as Sherif ■ The Pit. had an Attachment upon the Act of Assembly against the Defts. Estate And it was against his Lands as well as Goods The Coroner returned that the Deft, had no Goods and that he had attacked a Parcel of Land Upon Which the Pit. had Judgment and the Land ordered to be sold as Goods taken on a Fi. fa.
B. This is the first Attachment that has been granted against Lands since the Stat. 5 Geo. 2. For the more easy Recovery of Debts in the Plantations Upon the Equity of which this Practice is founded